Citation Nr: 1739003	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  12-26 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a nerve disability of the lower extremities.

2.  Entitlement to service connection for a nerve disability of the lower extremities, to include peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1968 to December 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of a Department of Veteran Affairs (VA) Regional Office (RO).  In February 2017, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.


FINDINGS OF FACT

1.  An unappealed October 2006 rating decision denied service connection for a nerve disability of the lower extremities because there was no evidence that such disability manifested in service or the first postservice year.  However, evidence received since the October 2006 denial was not of record at that time; suggests the current peripheral neuropathy is related to in-service herbicide agent exposure and began within the first postservice year; relates to an unestablished fact necessary to substantiate the underlying claim; and raises a reasonable possibility of substantiating that claim.

2.  The evidence reasonably shows the Veteran was exposed to herbicide agents during his service in the Republic of Vietnam and that he currently has peripheral neuropathy of the lower extremities that first manifested within a year of both his last exposure to tactical herbicides and military discharge in 1969, with continuous symptoms since.



CONCLUSIONS OF LAW

1.  New and material evidence has been received; service connection for a nerve disability of the lower extremities is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  Service connection for a nerve disability of the lower extremities is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as this decision grants the appeal in its entirety, there is no reason to belabor the impact of the VCAA; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.


Claim to Reopen

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Here, an October 2006 rating decision denied service connection for a nerve disability of the lower extremities based on a finding that, although the Veteran's service treatment records (STRs) confirmed he served in Vietnam in 1969 and is therefore presumed to have been exposed to tactical herbicide agents, there was no evidence of such disability manifesting in service or the first postservice year He was notified of that decision and his appellate rights, and did not file a timely appeal.  Therefore, it became final based on the evidence then of record.

Evidence in the record at the time of the October 2006 denial included the Veteran's STRs (which confirmed service in Vietnam in 1969, but were silent for any complaints, treatment, or diagnoses related to a lower extremity neurological disability) and private medical records (which confirmed a current lower extremity neurological disability, including peripheral neuropathy).  

Evidence received since the October 2006 denial includes updated private medical records (showing the Veteran continues to suffer a lower extremity neurological disability primarily diagnosed as peripheral neuropathy of the lower extremities and including a June 2010 treatment note indicating herbicide exposure was "perhaps...an etiology" for ongoing neuropathic leg pain); an April 2017 letter from a Dr. Beamer (opining that the Veteran's ongoing severe neuropathic pain is a direct result of chemical exposure in Vietnam); and February 2017 hearing testimony (indicating the Veteran first noticed lower extremity neurological symptoms, described as "jumping" legs, in 1970, roughly one year from discharge in December 1969, and that his neuropathic symptoms have been continuous since).  Such evidence was not previously in the record and is undeniably "new."  Moreover, it directly relates to previously unestablished facts (i.e., manifestation within the one year presumptive service connection period) needed to substantiate the underlying service connection claim.  In light of the above, and considering the low threshold for reopening established in Shade, the Board finds the new evidence also raises a reasonably possibility of substantiating the underlying claim.  Consequently, new and material evidence has been received, and service connection for a nerve disability of the lower extremities may be reopened.  

Service Connection

In addition to the direct service connection elements described above, certain chronic diseases, to include peripheral neuropathy (as an organic disease of the nervous system), may be presumed to have been incurred or aggravated in service, if they are manifested to a compensable degree within a specified period of time postservice (one year for peripheral neuropathy), or on the basis of continuity of symptomatology.  38 U.S.C.A. §§ 1112 ; 38 C.F.R. §§ 3.307(a)(3) , 3.309(a).  Moreover, early-onset peripheral neuropathy may also be service connected on a presumptive basis as a disease related to herbicide exposure, even if there is no record of such disease during service, provided it is manifested to a compensable degree within a year of the last date on which the Veteran was exposed to an herbicide agent in active service.  38 U.S.C.A. § 1116(a)(1), (2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A veteran who, during active naval service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to certain herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(f).  

Here, private medical evidence in the record clearly shows the Veteran suffers a current lower extremity nerve disability, primarily diagnosed as severe peripheral neuropathy.  Records show that diagnosis was first rendered following a 1994 electromyography.  An April 2001 treatment note indicates the Veteran has consulted with a large number of neurologists with little effect, and continued to have complaints of steady aching pain in his legs for which no suitable treatment had been found.  June 2010 records also note a history of Agent Orange exposure that was "perhaps" a cause for ongoing neuropathic leg pain.  Other private medical records in the Veteran's file further confirm a long history of intermittently recurrent neuropathic symptoms.

Moreover, the Board notes that the Veteran's STRs confirm that he served in Vietnam in 1969, and that VA has already concluded that this fact is established (as demonstrated in both the original October 2006 denial and the July 2012 statement of the case (SOC).  Therefore, he is presumed to have been exposed to tactical herbicide agents during his time there.  Furthermore, he has provided sworn testimony at the February 2017 hearing that he first noticed lower extremity neuropathic symptoms around October 1970 (which is within a year of his December 1970 discharge), when his "leg was jumping...a lot," but did not seek treatment until his foot collapsed in 1995.  His wife also provided sworn testimony indicating she noticed the same leg symptoms both during and prior to their marriage in 1972.  Specifically, she said his leg would jump or jerk in intervals, and that he was totally unaware it was happening.  She also said that the problem would go "back and forth" over the years, indicating it was intermittently recurring and relapsing.  However, it had never cleared up totally.  The Board notes that, while neither the Veteran nor his wife is competent to diagnose complex medical disabilities or speak to their etiology, they are certainly competent to report the onset and course of observable symptoms, such as pain or jerking leg.  It is worth noting that such symptoms have been plaguing the Veteran consistently for roughly four decades, and thus he and his wife are presumably well acquainted with their presentation and history.  It is also worth noting that the Veteran has long reported this extensive history of such symptoms, even outside of the appeals process, as treatment records in August 1998 note the Veteran's chronic pain problem dated back to "1995 or before."  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (noting a strong motive to be truthful to receive proper treatment).  Crucially, there is simply no evidence which detracts from the credibility of, or otherwise refutes, the Veteran's and his wife's accounts regarding onset and continuity of neuropathic symptomatology.  In light of the above, and considering the Veteran served in Vietnam and was discharged in 1969, the Board finds the evidence is at least in relative equipoise as to whether lower extremity peripheral neuropathy was adequately manifested within a year of both the last date he was exposed to tactical herbicides and military discharge with continuity of symptomatology since.  

Consequently, the Board resolves all remaining reasonable doubt in the Veteran's favor and finds that the criteria for presumptive service connection under both 38 U.S.C.A. §§ 1112 and 1116 are met.  Accordingly, service connection for bilateral lower extremity peripheral neuropathy is warranted, and the appeal must be granted.


ORDER

The appeal to reopen a claim for service connection for a nerve disability of the lower extremities is granted

Service connection for a nerve disability of the lower extremities (on de novo review) is granted.




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


